ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., in response to detecting a candidat electronic client device having a link quality to an access point among multiple APs that is below a threshold link quality value, taking a specific corrective action (STRATER et al., US 20210195489 A1: claim 25). Also, in another reference, determining a first signal quality threshold according to a first group of signal quality measurements; initiating a corrective action to improve a first signal quality measurement of an affected sector of a plurality of sectors or an affected path of a plurality of paths falling below the first signal quality threshold (Abdelmonem et al., US 10820282 B2: column 41 lines 14-19).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 10, and 19, particularly, an alert indicating that a first station (STA) is experiencing a connection with a first Access Point (AP) below a quality threshold; identifying a set of APs connected to a shared network with the first AP within one hop of the first AP; aggregating signal metrics for the first STA from the first AP and each AP of the set of APs; identifying a cause for the connection performing below the quality threshold based on the signal metrics as aggregated; and performing a remediation strategy based on the cause as identified. Therefore the aforesaid claims are believed to be allowable.
Claims 2-9, 11-18, and 20 are also believed to be allowable by virtue of their dependence from claims 1, 10, and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., managing wireless communication link condition.
US 20210153223 A1	US 10855359 B2		US 10820282 B2
US 20200075032 A1	US 9723616 B2		US 20170126476 A1
US 8219094 B2		US 20110111779 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 25, 2022